EXHIBIT 10.3 TAX PRE RULLING DATED AUGUST10, 2009 Department of Mergers and Divisions 20 Av 5769 August 10, 2009 Shekel and Associates, Attorneys 3 Azrieli Center Tel Aviv 67023 Dear Sir/Madam: RE: Taxation Decision on the Agreement – Baby’s Breath Ltd. – Share Transfer in Accordance with Section 104 B of the Ordinance (Reference: Your letter of July 1, 2009) 1.The facts as they have been delivered to us by you: Baby’s Breath Co. Ltd., Private Co. 51-3076943 (hereinafter: “the Company”) is a private company, domiciled in Israel, and established on February 5, 2001. The Company develops and markets medical devices. The Company has developed an innovative device to treat breathing problems in infants and children, and it holds the sole intellectual property rights to this device. The registered share capital of the Company comprises 1,000,000 ordinary shares with a nominal value of NIS 1 each, of which 32,388 shares have been allocated.1 1.3Several shareholders hold shares in the Company, as follows: 1.3.110 residents of Israel hold 97.31% of Company shares 1.3.2A resident of Canada holds 2.69% of Company shares Detailed information of Company shareholders, accurate to the date of the provision of this taxation decision, is attached hereto as Appendix B to this taxation decision. Outline of Change in Structure Capital funds in the U.S. propose to invest in Company shares a sum that will grant them holdings of 20% of the Company’s share capital, provided that the investment thereof shall be in a company domiciled in the United States and registered for trade on the U.S. stock exchange (OTCBB). At this point, preliminary authorization shall be attained with an undertaking to invest the comprehensive sum of USD 3.55 million. Accordingly, Company shareholders shall transfer the entirety of shares in the Company (hereinafter: “the Transferred Shares”) to the New Air Co. Inc., a private company domiciled in the United States, set up on July 10, 2009, especially for this purpose (hereinafter: “the Foreign Company”).
